DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/092,720 filed October 10, 2018.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 are allowed because none of the prior art either alone or in combination discloses an electrostatic protection device comprising: a polarization film layer, wherein the polarization film layer is disposed between the first conductive layer and the second conductive layer and formed of a piezoelectric material which is capable of deforming when applied with electricity; a charge diffusion layer, disposed at a side of the conductive cantilever away from the polarization film layer, electrically connected with the first conductive layer and spaced apart from the conductive cantilever, wherein upon a voltage difference between the first conductive layer and the second conductive layer reaching a predetermined value, the polarization film layer deforms to allow the free end of the conductive cantilever to connect with the charge diffusion layer, in combination with the other limitations of claim 1. Claims 2-5 & 14-20 are also allowed based on their dependency from claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namose (Pre-Grant Publication 2009/0120772)
Yang (Pre-Grant Publication 2015/0187799)
Fitzgerald (Pre-Grant Publication 2015/0311003)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/
Examiner, Art Unit 2818    

/DAVID VU/Primary Examiner, Art Unit 2818